Gaynor, J.
(concurring):
I concur, but not in what is said on the necessity of a “ criminal intent ”. That bald phrase often serves to secure an acquittal on a false notion in the minds of the jury. In the case of offenses mala *226prohibita, it is misleading to use it, for an intention to do wrong, in the moral sense, is not there necessary. And even in the case of . offenses mala in se it is misleading. One who steals my wagon in his zeal to distribute b.ibles, Or my money to give it to a hospital for crippled children, has no criminal intent, but a lofty conception and purpose; and yet he is guilty of larceny. His intent to take the money is the essential thing that makes the larceny, and his good intent, or lack of “criminal intent”, does not save him, any more than taking a plural wife in obedience to one’s religious belief, or belief in the Old Testament, would save him from conviction for polygamy or bigamy. Cases, like People v. Wiman (148 N. Y. 29) do much to thwart the effective administration of the criminal law. With too much emphasis on presumption of innocence, and guilt beyond a reasonable doubt, and the necessity of criminal intent, rogues often go free.
Judgment of conviction reversed and indictment dismissed.